Case 1:21-mj-00151-CCB Document4 Filed 02/17/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA _
ATLANTA DIVISION FILED IN OPEN COURT

U.S.B.C. - Atanta

FEB 17 2021

JAMES N. HATTEN, Clerk
By y f Deputy Clerk
CASE NO. |

UNITED STATES OF AMERICA, |
! 1:21-MJ-151-CCB

Plaintiff,

vs.

VERDEN ANDREW NALLEY,
Defendant.

ORDER APPOINTING COUNSEL
THOMAS HAWKER
The above-named defendant has testified under oath or has filed with the
Court an affidavit of financial status and hereby satisfied this Court that he or
she is financially unable to employ counsel.
Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby
appointed to represent this defendant in the above-captioned case unless
relieved by an Order of this Court or by Order of the Court of Appeals.

Dated at Atlanta, Georgia this 17th day of February, 2021.

 

CHRISTOPHER C. BLY
UNITED STATES MAGISTRATE JUDGE

 
